Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. F. C. Eisenschenck on 1/14/22.
Examiner’s Amendment to Claims:
Please delete claims 31-58 and substitute therefor the following:
 ---- 31 (currently amended).	A recombinant adeno-associated virus (AAV) vector comprising an expression cassette, said expression cassette comprising a nucleic acid molecule encoding a truncated human acid alpha-glucosidase (hGAA) polypeptide, said truncated hGAA polypeptide comprising a deletion of 1 to 75 consecutive amino acids from its N-terminal end as compared to a parent GAA polypeptide, 
wherein said parent GAA polypeptide corresponds to a precursor form of a GAA polypeptide devoid of its signal peptide, and


32 (currently amended).	The recombinant AAV vector of claim 31, wherein said truncated hGAA polypeptide has 6, 7, 8, 9, 10, 40, 41, 42, 43, 44, 45 or 46 consecutive amino acids deleted at its N-terminal end as compared to said parent GAA polypeptide.

33 (currently amended).	The recombinant AAV vector of claim 31, wherein said truncated hGAA polypeptide has 8, 42 or 43 consecutive amino acids deleted at its N-terminal end as compared to said parent GAA polypeptide.

34 (currently amended).	The recombinant AAV vector of claim 31, wherein said truncated hGAA polypeptide has 8 consecutive amino acids deleted at its N-terminal end as compared to said parent GAA polypeptide.

35 (canceled).	

36 (currently amended).	The recombinant AAV vector of claim 31, wherein said parent GAA polypeptide has the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:33.

37 (currently amended).	The recombinant AAV vector of claim 31, wherein said truncated hGAA polypeptide has the amino acid sequence of SEQ ID NO:27, SEQ ID NO:28, SEQ ID NO:34 or SEQ ID NO:35.

38 (previously presented).	The recombinant AAV vector of claim 31, wherein said fused signal peptide (a) has an amino acid sequence selected from the group consisting of SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6 and SEQ ID NO:7.

39 (previously presented).	The recombinant AAV vector of claim 31, wherein said fused signal peptide has the amino acid sequence of SEQ ID NO:3.



41 (previously presented).	The recombinant AAV vector of claim 31, wherein said nucleic acid molecule is operably linked to a promoter.

42 (previously presented).	The recombinant AAV vector of claim 41, wherein said promoter is a liver-specific promoter.

43 (previously presented).	The recombinant AAV vector of claim 42 wherein said liver-specific promoter is selected from the group consisting of the alpha-1 antitrypsin promoter (hAAT), the transthyretin promoter, the albumin promoter and the thyroxine-binding globulin (TBG) promoter.

44 (previously presented).	The recombinant AAV vector of claim 31, wherein said expression cassette optionally comprises an intron.

45 (canceled).

46 (previously presented).	The recombinant AAV vector of claim 31, wherein said expression cassette comprises, in this order: an enhancer; an intron; a liver-specific promoter; said nucleic acid molecule encoding said truncated GAA polypeptide; and a polyadenylation signal.

47 (previously presented).	The recombinant AAV vector of claim 31, wherein said expression cassette comprises in this order: an ApoE control region; a HBB2 intron; a hAAT promoter; said nucleic acid molecule encoding said truncated GAA polypeptide; and a bovine growth hormone polyadenylation signal.

48 (previously presented).	The recombinant AAV vector of claim 47, wherein said expression cassette comprises the nucleotide sequence of any one of SEQ ID NOs:22 to 26.



50 (canceled).	

51 (canceled).

52 (canceled).	

53 (previously presented).	A cell transformed with the recombinant AAV vector of claim 31.

54 (previously presented).	The cell of claim 53, wherein said cell is a liver cell or a muscle cell. 

55 (previously presented).	A pharmaceutical composition comprising a therapeutically effective amount of the recombinant AAV vector of claim 31 and a pharmaceutically acceptable carrier.

56-58 (canceled).	 ---.

Add the following:
--- 59. (New) The recombinant AAV vector of claim 31, wherein said recombinant AAV vector further comprises a capsid. ---.


The following is an examiner’s statement of reasons for allowance:
Claims 31-34, 36-49, 41-44, 46-49, 53-55 and 59 are directed to a recombinant adeno-associated virus (AAV) vector comprising an expression cassette, said expression cassette comprising a nucleic acid molecule encoding a truncated human 
wherein said parent GAA polypeptide corresponds to a precursor form of a GAA polypeptide devoid of its signal peptide, and
wherein said truncated hGAA polypeptide further comprises a signal peptide fused to its N-terminal end, as well as cells and pharmaceutical compositions comprising said recombinant AAV vector.
Claimed recombinant AAV vector is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said recombinant AAV vector is also non-obvious.
Since said recombinant AAV vector is both novel and non-obvious, cells and compositions comprising said product are also novel and non-obvious.
Claims 31-34, 36-49, 41-44, 46-49, 53-55 and 59 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656